ORDER DISMISSING APPEAL AND NOTICE THEREOF
RAPER, Chief Justice.
This appeal being predicated on a finding by the district court pursuant to Rule 54(b), W.R.C.P., that there was no just reason for delay and that a partial summary judgment should be entered, and
The claims of the several parties to the monies and property that are subject of this action being entwined in a fashion whereby the claims of Gary M. Johnson and Barbara L. Johnson cannot be equitably and rationally separated from those of the other parties, and
The stay of all proceedings to recover a claim against Gary M. Johnson and Barbara L. Johnson being automatic pursuant to Title 11, § 361, U.S.C., by virtue of a Chapter 11 proceeding having been filed by them in the United States Bankruptcy Court for the District of New Mexico from which adversary proceedings were instituted with regard to the monies involved in this action, this court
FINDS that there was just reason for delay in entering partial summary judgment in this case and that the trial court’s finding to the contrary was not properly founded; that complete adjudication of at least the claim of one of the parties has not been certified, Mott v. England, Wyo., 604 P.2d 560 (1979); Butts v. Gierse, Wyo., 573 P.2d 1365 (1978); Sears Roebuck and Co. v. Macky, 351 U.S. 427, 76 S.Ct. 895, 100 L.Ed. 1297 (1956), and
ORDERS that this appeal is dismissed effective March 20, 1980, without further order of the court, and that the parties are hereby notified thereof.